Case 1:07-cr-00368-ERK Document 424 Filed 10/15/19 Page 1 of 2 PageID #: 2711

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SSS:PP                                            271 Cadman Plaza East
F. #2019R01189                                    Brooklyn, New York 11201



                                                  October 15, 2019

By Hand and ECF
                                                  REQUEST FOR ENCLOSURES
The Honorable Edward R. Korman                    TO BE FILED UNDER SEAL
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Dayshen Richardson
                     Criminal Docket No. 07-368 (ERK)

Dear Judge Korman:

              The government writes in advance of the October 16, 2019 conference in the
above-referenced matter. On August 7, 2019, the parties appeared before the Court for a
status conference on the defendant’s violations of supervised release and had requested that
the Court accept a guilty plea and sentence the defendant. At that time, the Court ordered the
government to produced photographs of a victim from an alleged assault committed by the
defendant prior to the Court accepting a plea and sentencing the defendant. Accordingly,
please find enclosed photographs of the victim produced to the Probation Department by the
Case 1:07-cr-00368-ERK Document 424 Filed 10/15/19 Page 2 of 2 PageID #: 2712




New York City Police Department. Because this filing contains photographs of a victim, the
government respectfully requests that the Court seal the enclosures of this filing.


                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Philip Pilmar
                                                Philip Pilmar
                                                Assistant U.S. Attorney
                                                (718) 254-6106

Enclosures By Hand (Under Seal)

cc:   Clerk of Court (ERK) (By ECF and Hand)
      Susan G. Kellman (By E-Mail)
      U.S. Probation Officer Michelle Powell (By E-Mail)




                                            2
